Exhibit 10.2

 

 

EXECUTION COPY

SECOND STEP TRANSFER AGREEMENT

dated as of November 19, 2015

among

THE LESSEES FROM TIME TO TIME PARTY HERETO,

as Sellers

and

MOBILE LEASING SOLUTIONS, LLC,

as Buyer

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I     DEFINITIONS AND RELATED MATTERS

     2   

SECTION 1.1

  Defined Terms      2   

SECTION 1.2

  Other Interpretive Matters      9   

ARTICLE II     AGREEMENT TO PURCHASE AND SELL

     9   

SECTION 2.1

  Purchase and Sale      9   

SECTION 2.2

  Assignment and Assumption of Customer Lease-End Rights and Obligations      9
  

SECTION 2.3

  Purchase Price      9   

SECTION 2.4

  Reserved      10   

SECTION 2.5

  No Recourse      10   

SECTION 2.6

  Intention of the Parties      10   

SECTION 2.7

  Like-Kind Exchanges      10   

ARTICLE III     PAYMENT OF DEFERRED PURCHASE PRICE AMOUNT AND CONTINGENT
PURCHASE PRICE

     11   

SECTION 3.1

  Deferred Purchase Price Amount      11   

SECTION 3.2

  Contingent Purchase Price      11   

ARTICLE IV     REPRESENTATIONS AND WARRANTIES

     11   

SECTION 4.1

  Mutual Representations and Warranties      11   

SECTION 4.2

  Additional Representations and Warranties of the Lessees      13   

SECTION 4.3

  Additional Representations and Warranties of the Buyer      14   

ARTICLE V     GENERAL COVENANTS

     14   

SECTION 5.1

  Mutual Covenants      14   

SECTION 5.2

  Additional Covenants of the Lessees      15   

SECTION 5.3

  Additional Covenants of the Buyer      17   

ARTICLE VI     CORPORATE SEPARATENESS

     19   

SECTION 6.1

  Corporate Separateness      19   

ARTICLE VII     INVESTMENT COMPANY ACT PROVISIONS

     22   

SECTION 7.1

  Representations and Agreements of the Lessees.      22   

SECTION 7.2

  Representations and Agreements of the Buyer.      23   

ARTICLE VIII     MISCELLANEOUS

     24   

SECTION 8.1

  Amendments, etc      24   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

 

         Page  

SECTION 8.2

  No Waiver; Remedies      25   

SECTION 8.3

  Notices, Etc      25   

SECTION 8.4

  Binding Effect; Assignment      25   

SECTION 8.5

  Survival      25   

SECTION 8.6

  Costs and Expenses      25   

SECTION 8.7

  Execution in Counterparts; Integration      25   

SECTION 8.8

  Governing Law      26   

SECTION 8.9

  Waiver of Jury Trial      26   

SECTION 8.10

  Consent to Jurisdiction; Waiver of Immunities      26   

SECTION 8.11

  Confidentiality      26   

SECTION 8.12

  No Proceedings      26   

SECTION 8.13

  Severability      26   

SECTION 8.14

  Lessee Representative      27   

Schedule I Devices

     1   

Schedule II Related Customer Leases

     1   

Schedule III Cash Purchase Price and Deferred Purchase Price

     1   

Schedule IV UCC Details

     1   

Schedule V Special Purpose Bankruptcy Remote Provisions

     1   

Schedule VI Additional Definitions

     1   

 

-ii-



--------------------------------------------------------------------------------

SECOND STEP TRANSFER AGREEMENT

This SECOND STEP TRANSFER AGREEMENT, dated as of November 19, 2015 and effective
as of the Lease Closing Date (this “Agreement”), is among THE PERSONS IDENTIFIED
ON THE SIGNATURE PAGES HERETO AS LESSEES, as sellers (collectively, the
“Lessees” and, each, a “Lessee”), and MOBILE LEASING SOLUTIONS, LLC, a Delaware
limited liability company, as buyer (the “Buyer”).

W I T N E S S E T H:

WHEREAS, pursuant to that certain First Step Transfer Agreement, dated as of the
date hereof and effective as of the Lease Closing Date (as amended, supplemented
or otherwise modified from time to time, the “First Step Transfer Agreement”),
among the Originators and the Lessees, the Originators will on the Lease Closing
Date contribute Devices and Related Customer Leases to the Lessees as further
described in the First Step Transfer Agreement;

WHEREAS, each Lessee wishes to sell and the Buyer wishes to purchase such
Devices and the Customer Lease-End Rights and Obligations under the Related
Customer Leases pursuant to and in accordance with the terms hereof;

WHEREAS, the Buyer has agreed to pay to the Lessees the Cash Purchase Price, the
Deferred Purchase Price Amount and the Contingent Purchase Price, in each case,
in accordance with the terms hereof;

WHEREAS, pursuant to that certain Master Lease Agreement, dated as of the date
hereof and effective as of the Lease Closing Date (as amended, supplemented or
otherwise modified from time to time, the “Master Lease Agreement”), by and
among the Lessees, Servicer, Buyer and Collateral Agent, as supplemented by each
Device Lease Schedule agreed as of the Lease Closing Date by the Lessees and
Buyer (the Master Lease Agreement together with each Device Lease Schedule,
collectively, the “Device Leases” and, each, a “Device Lease”), Buyer will on
the Lease Closing Date commence leasing the Devices to the relevant Lessee;

WHEREAS, Servicer will service the Devices and Related Customer Leases for
Lessees and the Buyer pursuant to the Servicing Agreement;

WHEREAS, the Parties intend that the Transaction Documents create a financing
for all U.S. federal, state and local income tax purposes, and thus specifically
that (i) the Cash Purchase Price paid under this Agreement at closing be treated
for such purposes as amounts loaned by Buyer for which the Devices provide
security and that (ii) the Rental Payments payable to Buyer under the Device
Leases be treated for such purposes as payments on such indebtedness owed to
Buyer;

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein and other good and valuable consideration the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS AND RELATED MATTERS

SECTION 1.1 Defined Terms. In this Agreement, capitalized terms not otherwise
defined herein have the meaning provided for such terms in Appendix A to the
Master Lease Agreement. In addition, the following terms used herein have the
meanings indicated below:

“Agreement” shall have the meaning provided in the preamble of this Agreement.

“Available Funds” shall have the meaning provided in the Servicing Agreement.

“Buyer” shall have the meaning provided in the preamble of this Agreement.

“Buyer Obligations” shall have the meaning provided in Section 7.1(b) of this
Agreement.

“Buyer Permitted Lien” means

(a) Liens created under the Transaction Documents;

(b) Liens securing Debt under any Permitted Additional Tranche;

(c) Liens for taxes not yet due or that are being contested in good faith by
appropriate proceedings diligently conducted, provided that adequate reserves
with respect thereto are maintained on the books of Buyer in conformity with
GAAP;

(d) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation;

(e) Liens on insurance policies and proceeds thereof securing the financing of
the premiums with respect thereto;

(f) Liens on equipment arising from precautionary UCC financing statements
regarding operating leases of equipment;

(g) Liens that are contractual or common law rights of set-off relating to
(A) the establishment of depository relations in the ordinary course of business
with banks not given in connection with the issuance of Debt or (B) pooled
deposit or sweep accounts of Buyer to permit satisfaction of overdraft or
similar obligations incurred in the ordinary course of business of Buyer and
(ii) other Liens securing cash management obligations (that do not constitute
Indebtedness) in the ordinary course of business; or

(h) Liens of a collection bank arising under Section 4-208 or Section 4-210 of
the UCC on items in the course of collection.

“Cash Purchase Price” shall have the meaning provided in Section 2.3(i) of this
Agreement.

 

2



--------------------------------------------------------------------------------

“Collections” shall have the meaning provided in the Servicing Agreement.

“Contingent Device Purchase Price” means an amount (which may be less than zero)
equal to:

(a) the sum of:

(i) the aggregate Device Net Sale Proceeds in respect of all Device disposals on
or prior to the Final Settlement Date; plus

(ii) the sum of all Device Dilution Payments on or prior to the Final Settlement
Date; plus

(iii) the sum of all Customer Purchase Price Amounts on or prior to the Final
Settlement Date; plus

(iv) the aggregate Sprint Net Sale Proceeds in respect of all Device disposals
on or prior to the Final Settlement Date; plus

(v) the sum of all Forward Purchase Price Amounts in respect of all Device
disposals on or prior to the Final Settlement Date; minus

(b) the sum of:

(i) the aggregate Device Residual Values for each of the Devices referred to in
clause (a)(i), (ii), (iii), (iv) and (v) as of the applicable Expected Sales
Date of such Device; provided, however the Device Residual Value for a Device
shall only be counted once in determining the amount of this clause (b)(i); plus

(ii) the sum of all Supplemental Fixed Amounts;

provided, the deductions in this clause (b) shall be without duplication of any
amounts deducted from the calculation of Deferred Purchase Price Amount.

“Contingent Rent Purchase Price” means an amount (which may be less than zero)
equal to

(a) the sum of:

(i) all Excess Rental Payments on or prior to the Final Settlement Date; plus

(ii) all Other Payments on or prior to the Final Settlement Date; plus

(iii) all interest payments on the MLS Collection Account attributable to the
deposit of Collections (other than Deemed Collections and Device Repayment
Purchase Price) into the MLS Collection Account prior to the Device Lease
Payment Date that such Collections relate to; minus

(b) the sum of:

 

3



--------------------------------------------------------------------------------

(i) the sum of all Rental Payments and other amounts due and owing to Buyer by
any Lessee, Servicer or Guarantor as of the Final Settlement Date; plus

(ii) the aggregate additional interest expense incurred by Buyer in respect of
the Facilities as a result of Buyer not receiving Device Net Sale Proceeds (or
Device Dilution Payments, Customer Purchase Price Amounts, Sprint Net Sale
Proceeds or Forward Purchase Price Amounts in lieu thereof) in respect of each
Device on or prior to the applicable Expected Sales Date; provided such interest
expense with respect to each applicable Device shall be calculated at the rate
set forth in the applicable Financing Document applicable to the Device Net Sale
Proceeds (or Device Dilution Payments, Customer Purchase Price Amounts, Sprint
Net Sale Proceeds or Forward Purchase Price Amounts in respect of such Device)
for such Device that would have been repaid for the period between the Expected
Sales Date of such Device and the earlier of the Final Settlement Date and the
date on which the Device Net Sale Proceeds (or Device Dilution Payments,
Customer Purchase Price Amounts, Sprint Net Sale Proceeds or Forward Purchase
Price Amounts in lieu thereof) for such Device are actually received by Buyer;
provided, further, this clause (ii) shall exclude additional interest expense
with respect to any Device returned to Buyer (or its Nominated Agent) that
satisfies the Device Return Condition for any period after the Device Disposal
Period for such Device; plus

(iii) all unreimbursed costs and fees of Buyer (or its Nominated Agent) as of
the Final Settlement Date to repair and restore Devices that when returned were
not in Device Return Condition; provided any such repair cost or expense was
incurred by Buyer (or its Nominated Agent) in accordance with the Transaction
Documents; plus

(iv) the sum of the aggregate Device Residual Values for each Non-Returned
Device (other than Non-Returned Devices in respect of which a Device Dilution
Payment was made) as of the applicable Expected Sales Date of such Device
without duplication of amounts deducted in clause (b)(ii) of the definition of
Contingent Device Purchase Price;

provided, however, the deductions in (b)(i)-(iv) shall be without duplication of
any amounts deducted from the calculation of Deferred Purchase Price Amount.

“Contingent Purchase Price” means the sum of the Contingent Device Purchase
Price plus the Contingent Rent Purchase Price; provided, however, in no event
shall this amount be less than zero.

“Customer Lease-End Rights and Obligations” means, with respect to any Related
Customer Lease for a Device, (a) during the Term of a Device Lease for such
Device, (i) the right to receive possession of such Device if returned by the
Customer, (ii) the right to receive purchase price payments or payments in lieu
by Customers under such Related Customer Lease, (iii) the obligation to deliver
title to such Device to the relevant Customer free and clear of any Adverse
Claims by and through the Buyer upon payment of the purchase price and all other
amount due and owing for such Device under such Related Customer Lease, (iv) the
right to terminate such Related Customer Lease in accordance with the early
termination provisions thereof if the Sprint Parties discontinue the Sprint
Parties’ leasing program for Devices and (v)

 

4



--------------------------------------------------------------------------------

the right to set the fair market value under such Related Customer Lease in
relation to the Customer’s purchase option of such Device after the Scheduled
Customer Lease Term and (b) at all times after the Term of a Device Lease for
such Device, all rights and obligations under such Related Customer Lease.

“Customer Purchase Price Amounts” means with respect to any Device, all purchase
price payments and payments in lieu of delivery of such Device received by
Buyer, directly or indirectly from the relevant Customers under the related
Customer Lease. For the avoidance of doubt this amount shall not include
payments on account of scheduled Customer Receivables.

“Debt” means, at any time, indebtedness of any Person at any time, without
duplication, all obligations for money borrowed or raised, all obligations
(other than accounts payable and other similar items arising in the ordinary
course of business) for the deferred payment of the purchase price of property,
and all capital lease obligations or other obligations which, in each case, in
accordance with GAAP, would be included in determining total liabilities as
shown on the liability side of the balance sheet of such Person and all
guarantees (whether contingent or otherwise) of such Person guaranteeing the
Debt of any other Person, whether directly or indirectly (other than
endorsements for collection or deposit in the ordinary course of business).

“Deemed Collections” shall have the meaning provided in the Servicing Agreement.

“Deferred Purchase Price” shall have the meaning provided in Section 2.3(ii) of
this Agreement.

“Deferred Purchase Price Amount” shall have the meaning provided in Section 3.1
of this Agreement.

“Deferred Purchase Price Interest” shall have the meaning provided in Schedule
VI of this Agreement.

“Delivery Costs” shall have the meaning provided in the Device Repurchase
Agreement.

“Device Dilution Payment” means with respect to any Device, any payment to Buyer
on account of Dilutions in respect of the Device Residual Value for such Device
pursuant to Section 2.7(b) of the Servicing Agreement or Sections
2.9(a)(ii)(A)(3), 2.9(a)(ii)(B)(2), 2.9(a)(ii)(C)(2), 2.9(a)(iii)(A)(3) or
2.9(a)(iii)(B)(2) of the Master Lease Agreement.

“Device Disposal Period” means, with respect to a Device, the period from the
return of the Device to Buyer (or its Nominated Agent) to the earlier of (a) in
the case of a Device (other than a Reparable Device), 30 days thereafter and in
the case of a Reparable Device, 45 days thereafter and (b) the date such Device
is disposed of.

“Device Handling Fee” shall have the meaning provided in the Support Services
Agreement.

“Device Losses” means with respect to a Device, an amount (which may be less
than zero) equal to (a) the sum of (i) the Device Net Sale Proceeds in respect
of such Device disposal on or prior to the Final Settlement Date, (ii) any
Device Dilution Payment in respect of such

 

5



--------------------------------------------------------------------------------

Device on or prior to the Final Settlement Date, (iii) any Customer Purchase
Price Amount in respect of such Device on or prior to the Final Settlement Date,
(iv) the Sprint Net Sale Proceeds in respect of such Device disposal on or prior
to the Final Settlement Date and (v) the Forward Purchase Price Amount in
respect of such Device disposal on or prior to the Final Settlement Date; minus
(b) the sum of (i) the Device Residual Values for such Device as of the
applicable Expected Sales Date of such Device plus (ii) the sum of all Rental
Payments and other amounts due and owing to Buyer by any Lessee, Servicer or
Guarantor as of the Final Settlement Date in respect of such Device; plus
(iii) the aggregate additional interest expense incurred by Buyer in respect of
the Facilities as a result of Buyer not receiving Device Net Sale Proceeds (or
Device Dilution Payments, Customer Purchase Price Amounts, Sprint Net Sale
Proceeds or Forward Purchase Price Amounts in lieu thereof) in respect of such
Device on or prior to the applicable Expected Sales Date; provided such interest
expense with respect to such Device shall be calculated at the rate set forth in
the applicable Financing Document applicable to the Device Net Sale Proceeds (or
Device Dilution Payments, Customer Purchase Price Amounts, Sprint Net Sale
Proceeds or Forward Purchase Price Amounts in respect of such Device) for such
Device that would have been repaid for the period between the Expected Sales
Date of such Device and the earlier of the Final Settlement Date and the date on
which the Device Net Sale Proceeds (or Device Dilution Payments, Customer
Purchase Price Amounts, Sprint Net Sale Proceeds or Forward Purchase Price
Amounts in lieu thereof) for such Device are actually received by Buyer;
provided, further, this clause (b)(iii) shall exclude additional interest
expense with respect to such Device that is returned to Buyer (or its Nominated
Agent) and satisfies the Device Return Condition for any period after the Device
Disposal Period for such Device; plus (iv) all unreimbursed costs and fees of
Buyer (or its Nominated Agent) as of the Final Settlement Date to repair and
restore such Device that when returned was not in the Device Return Condition;
provided any such repair cost or expense was incurred by Buyer (or its Nominated
Agent) in accordance with the Transaction Documents; plus (v) the Supplemental
Fixed Amount in respect of such Device, provided, however, the deductions in
(b)(i)-(v) shall be without duplication of any amounts deducted from the
calculation of Contingent Purchase Price and clause (b)(i) of Section 3.1.

“Device Net Sale Proceeds” means, with respect to a Device sold by Buyer (or its
Nominated Agent) in the secondary market, the Device Sale Proceeds for such
Device less the Device Handling Fee payable with respect to such transfer
incurred in connection with such sale.

“Device Repayment Purchase Price” shall have the meaning provided in the
Servicing Agreement.

“Devices” means the wireless mobile device identified on Schedule I hereto and
each other wireless mobile device received by the Buyer in connection with a
Like-Kind Exchange for any of the foregoing Devices.

“Device Sale Proceeds” means, with respect to a Device sold by Buyer (or its
Nominated Agent), the gross proceeds of sale of such Device.

 

6



--------------------------------------------------------------------------------

“Excess Rental Payment” means with respect to a Customer Lease, all monthly
Customer Receivables paid by Customers in respect of any period after the
Scheduled Customer Lease Term of such Customer Lease.

“Facilities” means the Senior Loans and the Senior Subordinated Loans.

“Financing Documents” means each of the documents evidencing the Facilities.

“Forward Purchase Agreement” shall have the meaning provided in the Servicing
Agreement.

“Forward Purchase Price Amount” means, with respect to a Device sold by Buyer
(or its Nominated Agent) to Forward Purchaser under the Forward Purchase
Agreement, the Fixed Price (as defined in the Forward Purchase Agreement) for
such Device as of the Sale Date (as defined in the Forward Purchase Agreement)
of such Device less the Originator Charge.

“Forward Purchaser” means Hon Hai Precision Ind. Co., Ltd.

“Income Tax” means any tax imposed on the net income or profits of any Person
and any similar Taxes, including any minimum Tax, net worth Tax, capital stock
Tax or similar Tax.

“Independent Director” means a natural person who (I) is not at the time of
initial appointment, or at any time while serving as Independent Director of a
Lessee, and has not been at any time during the preceding five (5) years: (a) a
stockholder, member, director, manager (with the exception of serving as an
independent manager or independent director of any Lessee), officer, employee,
partner, attorney or counsel of Guarantor or any of their respective Affiliates
(other than the other Lessees); (b) a supplier or other Person who derives any
of its purchases or revenues from its activities with such Lessee or Guarantor
or any of their respective Affiliates (except in such person’s capacity as an
independent manager or independent director of any Lessee); or (c) a member of
the immediate family of any such supplier, stockholder, member, director,
manager, officer, employee, partner, attorney, counsel or other Person described
in clauses (a) or (b) above and (II) (1) has prior experience as an independent
manager or independent director for a company whose charter documents required
the unanimous consent of all independent managers or independent directors
thereof before such company could consent to the institution of bankruptcy or
insolvency proceedings against it or could file a petition seeking relief under
any applicable federal or state law relating to bankruptcy and (2) has at least
three years of relevant employment experience.

“Investment Company Act” means the Investment Company Act of 1940, as amended.

“Lessee Representative” shall have the meaning provided in Section 8.14 of this
Agreement.

“Net Device Losses” means, with respect to any Device for which the calculation
of Device Losses resulted in an amount less than zero, an amount equal to the
lesser of (i) the Deferred Purchase Price with respect to such Device and
(ii) the Device Losses with respect to such Device (assuming the Device Losses
are expressed as a positive amount solely for purposes

 

7



--------------------------------------------------------------------------------

of this clause (ii)). As an example, if Device Losses are -50, for purposes of
clause (ii), Device Losses would be expressed as 50.

“OFAC” shall have the meaning provided in the First Step Transfer Agreement.

“Originator Charge” shall have the meaning provided in the Support Services
Agreement.

“Originator Device Fee” shall have the meaning provided in the Device Repurchase
Agreement.

“Other Payments” means the sum of all Collections received by Buyer, directly or
indirectly from Customers under Customer Leases (other than scheduled Customer
Receivables and Customer Purchase Price Amounts).

“Patriot Act” shall have the meaning provided in the First Step Transfer
Agreement.

“Permitted Additional Tranches” means Buyer’s future purchase and leaseback of
mobile wireless devices and device leases arising from a mobile telephony
operator’s cellular telephony business and financed with non-recourse secured
Debt secured solely by such property and that does not constitute Devices,
Devices Leases or collateral securing any Device Lease and in respect of which
the Persons providing such financing and their agents have entered into the MLS
Intercreditor Agreement on the terms provided therein.

“Purchase Price” shall have the meaning provided in Section 2.3 of this
Agreement.

“Qualified Purchaser” means a “qualified purchaser” within the meaning of
Section 2(a)(51) of the Investment Company Act.

“Related Customer Leases” means each Customer Lease with respect to a Device
identified on Schedule II hereto.

“Related Originator” shall have the meaning provided in the First Step Transfer
Agreement.

“Related Purchase Price” shall have the meaning provided in Section 2.3 of this
Agreement.

“Rent Payment Shortfall” means as of any date of determination, the sum of all
accrued and unpaid Rental Payments as of such date.

“Senior Loan Lenders” shall have the meaning provided in the Servicing
Agreement.

“Servicer Report” shall have the meaning provided in the Servicing Agreement.

“Sprint Net Sale Proceeds” means, with respect to (i) a Device sold by Buyer (or
its Nominated Agent) to any Originator under the Device Repurchase Agreement,
the Device Sale Proceeds for such Device less the Originator Device Fee less, to
the extent not included in the Originator Device Fee, Delivery Costs and sales
and transfer Taxes (not including any Income Taxes), if any, payable with
respect to such transfer incurred in connection with such sale, or (ii) a

 

8



--------------------------------------------------------------------------------

Device for which any Lessee has made payment under Sections 2.11(c) of the
Master Lease Agreement, the amount of such payment.

“Supplemental Fixed Amount” shall have the meaning provided in the Forward
Purchase Agreement.

“Support Services Agreement” shall have the meaning provided in the Servicing
Agreement.

“Transfer” shall have the meaning provided in Section 7.1(b) of this Agreement.

SECTION 1.2 Other Interpretive Matters. The interpretation of this Agreement,
unless otherwise specified, is subject to Section 1.2 of the Master Lease
Agreement.

ARTICLE II

AGREEMENT TO PURCHASE AND SELL

SECTION 2.1 Purchase and Sale. Upon the terms and subject to the conditions set
forth in this Agreement, on the Lease Closing Date, each Lessee, severally and
for itself, hereby sells to the Buyer, and, in consideration of the payment of
the Purchase Price, the Buyer hereby purchases from the relevant Lessee, all of
such Lessee’s right, title and interest in, to and under (a) each Device and
(b) the Customer Lease-End Rights and Obligations under each Related Customer
Lease.

SECTION 2.2 Assignment and Assumption of Customer Lease-End Rights and
Obligations. For the purposes of this Agreement, (x) all sales of contractual
and other rights of Lessees in connection with Devices and Related Customer
Leases shall be deemed to be absolute and irrevocable assignments thereof and
(y) all purchases of contractual obligations by the Buyer shall be deemed to be
assumptions thereof. From and after the date hereof (i) the Buyer shall have
assumed the Customer Lease-End Rights and Obligations under the Related Customer
Leases and (ii) each Lessee shall have relinquished its rights and be released
from its obligations under the Customer Lease-End Rights and Obligations under
the Related Customer Leases. For the avoidance of doubt, from and after the
Lease Closing Date until the Term of a Device Lease for a Device has terminated
or expired, the relevant Lessee shall be the lessor of record of the Device
under the Related Customer Lease and own the right to receive all scheduled
Customer Receivables in connection with such Related Customer Lease.

SECTION 2.3 Purchase Price. The purchase price for the Devices and the Customer
Lease-End Rights and Obligations under the Related Customer Leases sold by each
Lessee to the Buyer on the date hereof (each, a “Related Purchase Price” and, in
the aggregate, the “Purchase Price”) shall be payable by the Buyer as follows:

(a) first, on the Lease Closing Date, the Buyer shall pay to the Lessee
Representative, on behalf of the Lessees, a portion of the Related Purchase
Price in cash (in immediately available funds) in the amount set forth on
Schedule III under the heading “Cash Purchase Price” (the “Cash Purchase
Price”);

 

9



--------------------------------------------------------------------------------

(b) second, a portion of such Related Purchase Price in the amount set forth on
Schedule III under the heading “Deferred Purchase Price” shall be deferred (the
“Deferred Purchase Price”) and paid to the Lessee Representative, on behalf of
the Lessees, in accordance with Section 3.1; and

(c) third, the remaining portion of such Related Purchase Price shall be
deferred and paid to the Lessee Representative, on behalf of the Lessees, on the
Final Settlement Date in accordance with Section 3.2 as the Contingent Purchase
Price.

SECTION 2.4 Reserved.

SECTION 2.5 No Recourse. Except as specifically provided in this Agreement, the
purchase and sale of the Devices and the Customer Lease-End Rights and
Obligations under this Agreement shall be without recourse to any Lessee.

SECTION 2.6 Intention of the Parties. It is the express intent of each of the
parties hereto that each purchase and sale hereunder shall (except for U.S.
federal, state and local income tax purposes) each severally constitute a true
sale and absolute assignment of the Devices and the Customer Lease-End Rights
and Obligations by each Lessee to the Buyer (such that the Devices and the
Customer Lease-End Rights and Obligations, other than those, if any,
subsequently repurchased by the Lessees pursuant to the terms of the Transaction
Documents, would not be property of any Lessee’s estate in any Insolvency Event
relating to any Lessee). As a protective measure in the event that,
notwithstanding the foregoing, the conveyance of the Devices and the Customer
Lease-End Rights and Obligations to the Buyer is recharacterized by any third
party as a pledge securing a loan, each Lessee does hereby grant to the Buyer a
security interest in all of such Lessee’s now or hereafter existing right, title
and interest in, to and under the Devices and the Customer Lease-End Rights and
Obligations and agrees that this Agreement shall constitute a security agreement
under applicable law. Each Lessee hereby authorizes the Buyer, or its respective
designees (i) to file one or more financing or continuation statements, and
amendments thereto and assignments thereof, relative to all or any of the
Devices and the Customer Lease-End Rights and Obligations now existing or
hereafter arising in the name of such Lessee and (ii) to the extent permitted by
Law and the Servicing Agreement, to notify Customers of the assignment of the
Devices and related Customer Lease-End Rights and Obligations pursuant hereto.

SECTION 2.7 Like-Kind Exchanges. At any time that Servicer (on behalf of the
Lessee) does a Like-Kind Exchange under the relevant Customer Lease and as
permitted under the Servicing Agreement, the Lessee shall be deemed to have sold
to Lessor the Device subject to the Like-Kind Exchange (“Like-Kind Exchange
Device”) in exchange for the Purchase Price for such Device that was or would
have been payable in respect of the original Device. Any amount payable by
Lessor in respect of the original Device shall now be payable by the Lessor in
respect of such Like-Kind Exchange Device; provided, however, nothing in this
Section 2.7 shall operate as to require Lessor to pay any additional amounts on
account of the Like-Kind Exchange Device that would not otherwise have been
payable by Lessor under the Transaction Documents with respect to the original
Device.

 

10



--------------------------------------------------------------------------------

ARTICLE III

PAYMENT OF DEFERRED PURCHASE PRICE AMOUNT AND CONTINGENT PURCHASE PRICE

SECTION 3.1 Deferred Purchase Price Amount. On the Final Settlement Date, the
Buyer shall pay the Lessee Representative, on behalf of the Lessees, in
accordance with the Waterfall, an amount (which shall not be less than zero)
(the “Deferred Purchase Price Amount”) equal to (a) the sum of (i) the aggregate
Deferred Purchase Price plus (ii) the remainder of (x) the aggregate amount of
Deferred Purchase Price Interest accrued to such date minus (y) the aggregate
amount of Deferred Purchase Price Interest paid to the Lessees to such date
minus (b) the sum of (i) the aggregate amount of Rent Payment Shortfalls to such
date without duplication of any amounts deducted from the calculation of
Contingent Rent Purchase Price and Net Device Losses plus (ii) the aggregate Net
Device Losses to such date.

SECTION 3.2 Contingent Purchase Price. On the Final Settlement Date, the Buyer
shall pay the Lessee Representative, on behalf of the Lessees, in accordance
with the Waterfall, the Contingent Purchase Price. In the event, the Buyer does
not have sufficient Available Funds to pay the Contingent Purchase Price solely
as a result of (i) Marketing Services Provider’s failure to timely pay to the
Buyer the Device Net Sale Proceeds in accordance with the Support Services
Agreement and/or (ii) Forward Purchaser’s failure to timely pay to the Buyer all
amounts due and owing under the Forward Purchase Agreement (the “Insufficient
Amount”), the Lessees hereby agree that the Contingent Purchase Price shall be
reduced by the Insufficient Amount (so long as the Contingent Purchase Price
shall not be less than zero after giving effect to such reduction) and Buyer
shall transfer any claim it has to the Insufficient Amount to the Lessee
Representative and agrees to cooperate with Lessee Representative in connection
with pursuing any claim for the Insufficient Amount as reasonably requested by
Lessee Representative from time to time.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

SECTION 4.1 Mutual Representations and Warranties. Each Lessee represents and
warrants to the Buyer, and the Buyer represents and warrants to the Lessees, as
of the Lease Closing Date, as follows:

(a) Organization and Good Standing. It has been duly organized or incorporated
in, and is validly existing as a corporation, exempted company or limited
liability company, as applicable, in good standing under the Laws of its
jurisdiction of organization or incorporation (where applicable), with power and
authority to own its properties and to conduct its business as such properties
are presently owned and such business is presently conducted and will be
conducted, except to the extent that such failure could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

 

11



--------------------------------------------------------------------------------

(b) Due Qualification. It is duly qualified to do business as a foreign
organization in good standing, if applicable, and has obtained all necessary
qualifications, licenses and approvals, in all jurisdictions in which the
ownership or lease of its property or the conduct of its business requires such
qualifications, licenses or approvals, except where the failure to be in good
standing or to hold any such qualifications, licenses and approvals could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

(c) Power and Authority; Due Authorization. It (i) has all necessary power and
authority to (A) execute and deliver this Agreement and the other Transaction
Documents to which it is a party in any capacity and (B) carry out the terms of
and perform its obligations under the Transaction Documents applicable to it and
(ii) has duly authorized by all necessary corporate or limited liability company
action, as applicable, the execution, delivery and performance of this Agreement
and the other Transaction Documents to which it is a party.

(d) Binding Obligations. This Agreement constitutes, and each other Transaction
Document to be signed by such party when duly executed and delivered by it will
constitute, a legal, valid and binding obligation of such party, enforceable
against such party in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

(e) No Violation. The consummation of the transactions contemplated by this
Agreement and the other Transaction Documents to which it is a party and the
performance by it of the terms hereof and thereof will not, (i) violate or
result in a default under (A) its articles or certificate of incorporation,
memorandum and articles of association, by-laws, certificate of formation,
limited liability company agreement, or other organizational documents, as
applicable, or (B) any material indenture or other material agreement or
instrument binding on it, (ii) result in the creation or imposition of any Lien
upon any of its properties pursuant to the terms of any such indenture,
agreement or instrument except for any Lien that could not reasonably be
expected to have a Material Adverse Effect or arising under the Transaction
Documents, or (iii) violate in any material respect any Law applicable to it or
any of its properties.

(f) Bulk Sales Act. No transaction contemplated hereby requires compliance by it
with any bulk sales act or similar Law.

(g) No Proceedings. There are no actions, suits or proceedings by or before any
arbitrator or Governmental Authority pending against or, to its Knowledge,
threatened against or affecting it (i) as to which there is a reasonable
possibility of an adverse determination and that, if adversely determined, could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect, (ii) seeking to prevent the consummation of the
transactions contemplated by this Agreement or any of the other Transaction
Documents, or (iii) that otherwise involve this Agreement or any other
Transaction Document to which it is a party.

 

12



--------------------------------------------------------------------------------

(h) Governmental Approvals. No authorization or approval or other action by, and
no notice to or filing with, any Governmental Authority is required for its due
execution, delivery and performance of this Agreement or any other Transaction
Document to which it is a party or the transactions contemplated hereby or
thereby, except, as applicable, for the filing of UCC financing statements
required under the Transaction Documents, filings with the Securities Exchange
Commission to the extent required by applicable Law.

SECTION 4.2 Additional Representations and Warranties of the Lessees. Each
Lessee represents and warrants to the Buyer as of Lease Closing Date and with
respect to a Like-Kind Exchange Device, as of the date such Like-Kind Exchange
Device is transferred Section 4.2(i)(i) only, as follows:

(a) Valid Sale. This Agreement constitutes an absolute and irrevocable sale of
the Devices and the Customer Lease-End Rights and Obligations to the Buyer.

(b) Use of Proceeds. The use of all funds obtained by it under this Agreement
will not conflict with or contravene any of Regulations T, U and X promulgated
by the Board of Governors of the Federal Reserve System.

(c) Quality of Title. Prior to its sale to the Buyer hereunder, each Device and
the Customer Lease-End Rights and Obligations in respect of each Related
Customer Lease, is owned by it free and clear of any Adverse Claim (other than
Permitted Device Liens); when the Buyer purchases such Devices and Customer
Lease-End Rights and Obligations, the Buyer shall have acquired them for fair
consideration and reasonably equivalent value, free and clear of any Adverse
Claims (other than Permitted Device Liens) and no valid effective financing
statement or other instrument similar in effect covering any Device and any
Customer Lease-End Rights and Obligations is on file in any recording office,
except such as may be filed (i) in favor of the relevant Lessee in accordance
with the First Step Transfer Agreement or any other Transaction Document (and
assigned to MLS and further assigned to the Collateral Agent), (ii) in
connection with any Permitted Device Lien.

(d) UCC Details. Its true legal name as registered in the sole jurisdiction in
which it is organized and the jurisdiction of such organization are specified in
Schedule IV and its chief executive office is at the address specified in
Schedule IV (or at such other location, notified to the Buyer and Collateral
Agent). Except as described in Schedule IV, it has never had any, trade names,
fictitious names, assumed names or “doing business as” names and is “located” in
the jurisdiction specified in Schedule IV for purposes of Section 9-307 of the
UCC. It is organized in only a single jurisdiction.

(e) Adverse Change. Since the date of their formation, there has been no change
in the financial condition, business or prospects of the Lessees, taken as a
whole, that could reasonably be expected to result in a Material Adverse Effect.

(f) Investment Company Act. It is not an “investment company” under (and as
defined in) the Investment Company Act.

 

13



--------------------------------------------------------------------------------

(g) Tax Returns and Payments. It has filed all federal income tax returns and
all other material tax returns that are required to be filed by it and has paid
all taxes due pursuant to such returns or pursuant to any assessment received by
it, except (i) for any such taxes or assessments, if any, that are being
appropriately contested in good faith by appropriate proceedings and with
respect to which adequate reserves in conformity with GAAP have been provided or
(ii) to the extent that the failure to do so could not reasonably be expected to
result in a Material Adverse Effect. No tax lien has been filed, and, to its
Knowledge, no claim is being asserted, with respect to any such tax or
assessment that could reasonably be expected to result in a Material Adverse
Effect.

(h) No Sanctions. It is not a Sanctioned Person. To its knowledge after due
inquiry, no Customer was a Sanctioned Person at the time of the relevant
Originator’s entry into any Related Customer Lease with such Customer. It and
its Affiliates: (i) have less than 15% of their assets in Sanctioned Countries
and (ii) derive less than 15% of their operating income from investments in, or
transactions with Sanctioned Persons or Sanctioned Countries. Neither it nor any
of its Affiliates engages in activities related to Sanctioned Countries, except
for such activities as are (A) specifically or generally licensed by OFAC or
(B) otherwise in compliance with OFAC’s sanctions regulations.

(i) Eligible Devices and Related Customer Leases. Each Device is (i) an Eligible
Device and (ii) each Related Customer Lease is an Eligible Lease.

SECTION 4.3 Additional Representations and Warranties of the Buyer. Buyer
represents and warrants to the Lessees as of Lease Closing Date that it is not
an “investment company” under (and as defined in) the Investment Company Act.

ARTICLE V

GENERAL COVENANTS

SECTION 5.1 Mutual Covenants. At all times from the Lease Closing Date to the
Final Settlement Date, each Lessee and the Buyer shall:

(a) Compliance with Laws, Etc. Comply with all applicable Laws, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

(b) Preservation of Existence. Except as expressly permitted by Sections 5.2(h)
or 5.2(i) with respect to the Lessees, preserve and maintain its existence,
rights, franchises and privileges in the jurisdiction of its organization, and
qualify and remain qualified in good standing in each jurisdiction where the
failure to qualify or preserve and maintain such existence, rights, franchises,
privileges and qualification could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

(c) Tax. (i) Agree for all U.S. federal, state and local income tax purposes,
(x) to treat the Cash Purchase Price paid hereunder as amounts loaned by the
Buyer for which the Devices transferred hereunder provide security, and to treat
the Rental Payments payable to the Buyer under the Device Leases as payments on
such indebtedness owed to

 

14



--------------------------------------------------------------------------------

the Buyer, (y) to treat any proceeds from any sale of a Device and any Excess
Rentals Payments as income of the Lessees, with Buyer retaining the related cash
only to secure payment of amounts due under such indebtedness and (z) not to
treat the Buyer as the owner of the Devices, unless, after the Lease Closing
Date, a Change in Law occurs and, as confirmed by an Opinion of Counsel and
after consultation in good faith with the other Parties and their respective tax
advisors, there is no substantial authority, within the meaning of Section 6662
of the Code, for such treatment, or there is a Final Determination of such
treatment.

(ii) The Parties acknowledge that the Buyer has entered into the Tax Services
Agreement with the Servicer and Sprint, which will govern responsibility for
filing any Tax Returns and paying any Taxes that are due with respect to any
payment made or any transfer of Devices or Customer Lease-End Rights and
Obligations hereunder. All payments made, or deemed made, pursuant to this
Agreement shall be made free and clear of, and without deduction for, any Taxes
except to the extent required by applicable Law. The Parties do not expect
payments made pursuant to this Agreement to be subject to withholding or other
deduction of Taxes. Prior to withholding any Taxes from any payment hereunder,
the Buyer and the Lessee Representative shall consult in good faith as to the
withholding to be made; and

(iii) Each transfer of the Devices contemplated hereunder is intended to be an
exempt sale for resale for sales and use tax purposes as the purchaser or
transferee intends to re-sell or lease each Device in the same form or condition
in which it was purchased to others in the normal course of the purchaser or
transferee’s business. The Parties will cooperate to take all steps to timely
prepare and secure any exemption certificate, resale certificate or similar
documentation requested or required by any jurisdiction for purposes of
qualifying for or documenting such exemption.

SECTION 5.2 Additional Covenants of the Lessees. At all times from the Lease
Closing Date to the Final Settlement Date, each Lessee shall:

(a) Evidence of Purchase. Maintain its accounting records to evidence that the
Devices and Customer Lease-End Rights and Obligations have been irrevocably
transferred to the Buyer in accordance with this Agreement.

(b) Keeping of Records and Books of Account; Delivery. Maintain and implement,
or cause to be maintained and implemented, administrative and operating
procedures (including an ability to recreate records evidencing the Devices and
the Related Customer Leases in the event of the destruction of the originals
thereof, backing up on at least a daily basis on a separate backup computer from
which electronic file copies can be readily produced and distributed to third
parties being agreed to suffice for this purpose), and keep and maintain, or
cause to be kept and maintained (or transferred to Servicer), all documents,
books, records and other information necessary or advisable for the collection
of all Collections in respect of all Devices and the Related Customer Leases.

(c) Location of Records. Keep its chief executive office and principal place of
business at the address of such Lessee referred to in Schedule IV or, upon
thirty (30)

 

15



--------------------------------------------------------------------------------

days’ prior written notice to the Collateral Agent and the Buyer, at such other
locations in jurisdictions where all action required under the Master Lease
Agreement shall have been taken and completed.

(d) PATRIOT ACT Information. Promptly following a request therefor, provide any
documentation or other information that the Buyer or any of its assignees under
the Transaction Documents reasonably requests in order to comply with its
ongoing obligations under the applicable “know your customer” and anti- money
laundering rules and regulations, including the PATRIOT Act.

(e) Continuation Statements. Authorize and deliver and file or cause to be filed
appropriate continuation statements not earlier than six months and not later
than one month prior to the fifth anniversary of the date of filing of the
financing statements filed in connection with the Lease Closing Date or any
other financing statement filed pursuant to this Agreement, in each case naming
such Lessee as debtor, if the Final Settlement Date shall not have occurred.

(f) Further Assurances. From time to time, at its expense, promptly execute and
deliver all further instruments and documents, and take all further action that
the Buyer or any of its assignees under the Transaction Documents may reasonably
request in order to perfect, protect or more fully evidence the purchases, sales
and assignments and security interests hereunder, or to enable the Buyer or any
such assignee to exercise or enforce any of their respective rights with respect
to the Devices and the Related Customer Leases. Without limiting the generality
of the foregoing, each Lessee will upon the request of the Buyer or any of its
assignees under the Transaction Documents authorize and file such financing or
continuation statements, or amendments thereto or assignments thereof, and such
other instruments or notices, as may be necessary or appropriate.

(g) Tax Matters. Each Lessee shall pay and discharge, or cause the payment and
discharge of, all federal income taxes (and all other material taxes) of such
Lessee when due and payable, except (x) such as may be paid thereafter without
penalty, (y) such as may be contested in good faith by appropriate proceeding
and for which an adequate reserve has been established and is maintained in
accordance with GAAP or (iii) where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

(h) Mergers, Sales, Etc. Not consolidate or merge with or into any other Person
or sell, lease or transfer all or substantially any portion of its property and
assets, or agree to do any of the foregoing, unless (i) the Buyer shall have
received 30 days’ prior notice thereof, (ii) no Lease Event of Default or Lease
Default has occurred and is continuing or would result immediately after giving
effect thereto, (iii) the Buyer shall have consented in writing thereto, if the
resulting entity following such merger, consolidation or other restructuring is
any Person other than a Lessee, (iv) Guarantor reaffirms in a writing, in form
and substance reasonably satisfactory to the Buyer, that its obligations under
the Sprint Guarantee and the Performance Support Agreement shall apply to the
surviving entity and (v) the Buyer receives such additional certifications and
opinions of counsel as it shall reasonably request.

 

16



--------------------------------------------------------------------------------

(i) Change in Organization, Etc. Not change its jurisdiction of organization or
incorporation or its name, identity or corporate organization structure or make
any other change such that (i) any financing statement filed or other action
taken to perfect the Buyer’s interests hereunder would become seriously
misleading or would otherwise be rendered ineffective unless such Lessee shall
have given Buyer and the Collateral Agent not less than 30 days’ prior written
notice of such change or (ii) it would no longer be a special purpose entity or
would result in a violation of its corporate separateness covenants in
Section 6.1.

SECTION 5.3 Additional Covenants of the Buyer. At all times from the Lease
Closing Date to the Final Settlement Date, the Buyer shall:

(a) Notices. Promptly (but in any event within three (3) Business Day after
obtaining Knowledge thereof) notify the Lessee Representative of the existence
of any Default or Event of Default (or the equivalent thereof) under and as
defined in the applicable Financing Documents describing with particularity the
nature of such event.

(b) Books and Records. Maintain proper books of record and account, in which
full, true and correct entries in conformity with tax-based accounting
consistently applied will be made of all financial transactions and matters
involving the assets and business of the Buyer.

(c) Inspection Rights. Permit representatives and independent contractors of the
Lessees, at their own expense, to visit and inspect any of its offices, to
examine its corporate, financial and operating records, and make copies thereof
or abstracts therefrom, and to discuss its affairs, finances and accounts with
its officers having direct knowledge or responsibility of the subject matter in
order to confirm Buyer’s performance of its obligations under this Agreement,
provided, however, that such visits, inspections or examinations will be made at
a reasonable time during normal business hours with due regard for, and minimal
disruption of, the business of the Buyer, and will not (a) occur more frequently
than once in any 12-month period and (b) be made without five (5) Business Days’
prior written notice.

(d) Enforcement of Support Services Agreement. Promptly enforce the obligations
of Marketing Services Provider under the Support Services Agreement to cause
resale of Devices in accordance with the Support Services Agreement and the
deposit of proceeds in respect thereof, in accordance with the terms of such
agreement and the other Transaction Documents.

(e) Replacement of Logistics Services Provider and/or Marketing Services
Provider. If a termination event has occurred and is continuing under
Section 10.1 of the Support Services Agreement, upon one (1) Business Day prior
written notice of any Sprint Party to the Buyer requesting termination of the
Support Services Agreement, the Buyer shall deliver written notice to the
Logistics Services Provider and Marketing Services Provider terminating the
Support Services Agreement.

 

17



--------------------------------------------------------------------------------

(f) Fair Market Value under Customer Leases for Devices. Promptly (and in no
event later than one (1) Business Day after request by any Sprint Party),
provide such Sprint Party with the fair market value in relation to a Customer’s
purchase option of a Device under a Related Customer Lease for any period after
the relevant Scheduled Customer Lease Term, provided, however, Buyer’s
determination of the fair market value of such Device shall be the higher of
(x) the Secondary Market Value of such Device on the basis that such Device is a
Grade B Device and (y) the fair market value of such Device determined by the
relevant Sprint Party acting reasonably provided in writing by a Sprint Party to
Buyer at the time of or prior to any Sprint Party’s request under this
Section 5.3(f).

(g) [Reserved].

(h) [Reserved].

(i) Access to Buyer Database. Promptly (and in no event later than one
(1) Business Day after request by any Sprint Party), provide such Sprint Party
with read-only access to Buyer’s database in respect of the Devices for purposes
of billing and accounting reconciliation.

(j) [Reserved].

(k) Special Purpose Entity/Bankruptcy Remoteness. The Buyer shall comply with
the special purpose entity and bankruptcy remoteness provisions set forth in
Schedule V.

(l) Indebtedness Covenant. Except for Debt incurred to finance Buyer’s purchases
in respect of Permitted Additional Tranches, Buyer shall not create, incur,
assume, guarantee, permit to exist or otherwise become directly or indirectly
liable for or in respect of any Debt or other obligation or purchase any asset
(whether or not pursued for gain or other pecuniary advantage), except in
accordance with the Transaction Documents and as permitted by its certificate of
formation and limited liability company agreement.

(m) Liens. Buyer shall not create, incur, assume or suffer to exist any Lien
upon any of its property, assets or revenues, whether now owned or hereafter
acquired, other than Buyer Permitted Liens.

(n) Application of Collections. Not declare or make or permit any other Person
to declare or make, directly or indirectly, any payment or distribution of cash
constituting Collections or Rental Payments other than in accordance with the
Waterfall.

(o) Amendment or Waiver of Transaction Documents. Not cause, consent to, or
permit, any termination, modification, amendment, variance or waiver of timely
compliance with any term or condition of any of the Transaction Documents (other
than the Sprint Transaction Documents) without (i) first providing five
(5) Business Days prior notice to a Lessee Representative along with a copy of
or the terms of the proposed modification, amendment, variance or waiver and
(ii) in the case of any modification, amendment, variance or waiver that would
reasonably be expected to be materially

 

18



--------------------------------------------------------------------------------

adverse to any Sprint Party first obtaining the prior written consent of the
Lessee Representative; provided, however, Buyer shall promptly provide the
Lessee Representative with a copy of any such modification, amendment, variance
or waiver.

(p) Actions Under Related Customer Leases. Not take enforcement actions or
exercise remedies or take any other action under the Related Customer Leases
other than through the Servicer.

(q) Servicing Information. Provide and cause Marketing Services Provider to
provide to the Servicer all data and other information necessary to permit the
Servicer to prepare and deliver each Servicer Report in accordance with and at
the times required under the Servicing Agreement.

(r) Further Assurances. From time to time, at the expense of the Lessees,
promptly execute and deliver all further instruments and documents, and take all
further action that the Lessee Representative may reasonably request in order to
perfect, protect or more fully evidence the purchases, sales and assignments and
security interests hereunder or under the other Transaction Documents, or to
enable the Lessees or any Affiliate thereof to exercise or enforce any of their
respective rights hereunder and under the other Transaction Documents. Without
limiting the generality of the foregoing, the Buyer will upon the request of the
Lessee Representative authorize and file such financing or continuation
statements, or amendments thereto or assignments thereof, and such other
instruments or notices, and take such other actions, as may be necessary or
appropriate to perfect and protect any Liens granted by the Buyer to the
Lessees.

ARTICLE VI

CORPORATE SEPARATENESS

SECTION 6.1 Corporate Separateness. Each Lessee hereby acknowledges that the
Buyer is entering into the transactions contemplated by this Agreement and the
other Transaction Documents in reliance upon each Lessee’s identity as a legal
entity separate from Guarantor, the Servicer, the Originators and their
respective Affiliates. In addition to and consistent with the other covenants
set forth herein, each Lessee shall take such actions as shall be required in
order that:

(a) Special Purpose Entity. Each Lessee will be a special purpose limited
liability company whose primary activities are restricted in its memorandum and
articles of association to: (i) acquiring, owning, holding or selling interests
in the Devices and the related Customer Leases in accordance with the
Transaction Documents, (ii) granting security interests in the Devices, the
related Customer Leases and any of its other assets required to be granted by it
under the Transaction Documents, (iii) entering into and exercising its rights
and performing its obligations under the Customer Leases and the Transaction
Documents (iv) acting as lessor under Customer Leases and as lessee under Device
Leases, receiving the Purchase Price for the sale of Devices and other rights,
under Customer Leases and any other payments due to it under the Transaction
Documents, paying amounts due under the Master Lease Agreement and other

 

19



--------------------------------------------------------------------------------

Transaction Documents, and declaring and paying dividends and distributions to
its Related Originator from such amounts and (v) conducting such other
activities as it deems necessary or appropriate to carry out the primary
activities described above or as otherwise contemplated by the Transaction
Documents.

(b) Commingling. Except as otherwise expressly permitted by any Transaction
Document, no Lessee shall commingle any of its assets or funds with those of any
of its Affiliates (other than any other Lessee);

(c) Independent Director. At least one member of each Lessee’s board of
directors shall be an Independent Director and the memorandum and articles of
association of such Lessee shall provide: (i) for the same definition of
“Independent Director” as used herein, (ii) that such Lessee’s board of
directors shall not approve, or take any other action to cause the filing of, a
voluntary bankruptcy petition with respect to such Lessee unless the Independent
Director shall approve the taking of such action in writing before the taking of
such action and (iii) that the provisions required by clauses (i) and (ii) of
this sentence cannot be amended except in accordance with this Agreement and
without the prior written consent of the Independent Director and the Buyer;

(d) Corporate Formalities. Each Lessee will strictly observe corporate
formalities in its dealings with the Servicer, the Originators and any
Affiliates thereof (other than any other Lessee). Except as permitted under the
Transaction Documents, the Lessees shall not maintain joint bank accounts or
other depository accounts to which the Servicer, the Originators and any
Affiliates (other than any other Lessee) thereof has independent access, other
than the Servicer’s right to access such accounts in accordance with the
Transaction Documents. Each Lessee shall procure that its Related Originator
maintain such Lessee’s memorandum and articles of association and other
organizational documents in conformity with this Agreement;

(e) Conduct of Business. Each Lessee shall conduct its affairs strictly in
accordance with its organizational documents and observe all necessary,
appropriate and customary company formalities, including, but not limited to,
holding all regular and special members’ and board of directors’ (or managers’)
meetings appropriate to authorize all corporate action, keeping separate and
accurate minutes of its meetings, passing all resolutions or consents necessary
to authorize actions taken or to be taken, and maintaining accurate and separate
books, records and accounts, including, but not limited to, intercompany
transaction accounts;

(f) No Other Business or Debt. No Lessee shall engage in any business or
activity except as set forth in the Transaction Documents to which it is a party
nor incur any indebtedness or liability other than as expressly permitted by the
Transaction Documents to which it is a party.

(g) Books and Records. Each Lessee’s books and records will be maintained
separately from those of the Servicer, the Originators and any of their
Affiliates (other than any other Lessee) and in a manner such that it will not
be difficult or costly to segregate, ascertain or otherwise identify the assets
and liabilities of such Lessee from the

 

20



--------------------------------------------------------------------------------

assets and liabilities of the Servicer, the Originators and any of their
Affiliates (other than any other Lessee);

(h) Operating Expenses. Each Lessee’s operating expenses will not be borne by
the Servicer, any Originator or any of their Affiliates (other than any other
Lessee), except from capital contributions from its equity holders or as
expressly contemplated by the Transaction Documents to which it is a party.

(i) Disclosure of Transactions. All financial statements of the Servicer, the
Originators, and any of their Affiliates that are consolidated to include any
Lessee will disclose that (i) such Lessee’s sole business consists of the
purchase or acceptance through capital contributions of the Devices and Related
Customer Lease from its Related Originator, the subsequent retransfer of or
granting of a security interest in such Devices and certain rights and
obligations under the Related Customer Leases to the Buyer pursuant to this
Agreement, the subsequent lease of the Devices pursuant to the Device Leases to
which it is a party and performing its obligations under the Customer Leases and
the Transaction Documents to which it is a party, (ii) such Lessee is a separate
legal entity with its own separate creditors who will be entitled, upon its
liquidation, to be satisfied out of the Lessee’s assets prior to any assets or
value in the Lessee becoming available to the Lessee’s equity holders and
(iii) the assets of the Lessee are not available to pay creditors of the
Servicer, any Originator or any Affiliate thereof (other than any other Lessee);

(j) Arm’s-Length Relationships. Each Lessee shall maintain an arm’s-length
relationship with the Servicer, each Originator, and its other Affiliates.
Except as expressly contemplated by the Transaction Documents to which it is a
party, no Lessee, on the one hand, or the Servicer, any Originator, or any of
its other Affiliates, on the other hand, will be or will hold itself out to be
responsible for the debts of the other (other than any other Lessee) or the
decisions or actions respecting the daily business and affairs of the other.
Each Lessee, the Servicer, any Originators, and its other Affiliates will
immediately correct any known misrepresentation with respect to the foregoing,
and they will not operate or purport to operate as an integrated single economic
unit with respect to each other or in their dealing with any other entity (other
than among the Lessee);

(k) Allocation of Overhead. To the extent that any Lessee, on the one hand, and
the Servicer, any Originator or any Affiliate thereof, on the other hand, have
offices in the same location, there shall be a fair and appropriate allocation
of overhead costs between them, and such Lessee shall bear its fair share of
such expenses, which may be paid through the Servicing Fee or otherwise;

(l) Identification. Each Lessee shall at all times hold itself out to the public
under such Lessee’s own name as a legal entity separate and distinct from its
equity holders, members, managers, the Servicer, any Originator or any Affiliate
thereof (other than any other Lessee);

(m) Capital. Each Lessee shall maintain adequate capital in light of its
contemplated business operations;

 

21



--------------------------------------------------------------------------------

(n) Additional Agreements. Each Lessee also agrees that:

(i) no Lessee shall issue any security of any kind except certificates
evidencing equity interests issued to its Related Originator in connection with
its formation, or incur, assume, guarantee or otherwise become directly or
indirectly liable for or in respect of any obligation other than, (i) such
Lessee’s liability for obligations under the Transaction Documents to which it
is a party, (ii) as otherwise expressly permitted or contemplated by the
Transaction Documents to which it is a party and (iii) ordinary course operating
expenses;

(ii) no Lessee shall sell, pledge or dispose of any of its assets, except as
permitted by, or as provided in, the Transaction Documents to which it is a
party;

(iii) no Lessee shall purchase any asset (or make any investment, by share
purchase, loan or otherwise) except as specifically permitted by, or as provided
in, the Transaction Documents to which it is a party;

(iv) no Lessee shall make any payment, directly or indirectly, to, or for the
account or benefit of, any owner of any security interest or equity interest in
such Lessee or any Affiliate of any such owner (except, in each case, as
expressly permitted by, or as provided in, the Transaction Documents to which it
is a party);

(v) no Lessee shall make, declare or otherwise commence or become obligated in
respect of, any dividend, stock or other security redemption or purchase,
distribution or other payment to, or for the account or benefit of, any owner of
any equity interest in such Lessee to any such owner or any Affiliate of any
such owner other than from funds received by it under the Transaction Documents
to which it is a party and so long as, in any case, the result would not
directly or indirectly cause such Lessee to be considered insolvent;

(vi) No Lessee shall have any employees; and

(vii) Each Lessee will provide for not less than ten (10) Business Days’ prior
written notice to the Buyer of any removal, replacement or appointment of any
director that is currently serving or is proposed to be appointed as an
Independent Director of such Lessee, such notice to include the identity of the
proposed replacement Independent Director, together with a certification that
such replacement satisfies the requirements for an Independent Director set
forth in this Agreement and the memorandum and articles of association of such
Lessee.

ARTICLE VII

INVESTMENT COMPANY ACT PROVISIONS

SECTION 7.1 Representations and Agreements of the Lessees. Each Lessee makes the
representation and warranties in Section 7.1(a), (c), (d), (e) and (f) to the
Buyer as of the Lease Closing Date and makes the agreements in Section 7.1(b)
and (f) from the Lease Closing Date to the Final Settlement Date.

 

22



--------------------------------------------------------------------------------

(a) Assuming the correctness of the representations and agreements of the Buyer
in Section 7.2, each Lessee represents that it is a Qualified Purchaser.

(b) Each Lessee understands and agrees that if in the future it decides to sell,
transfer, assign, pledge or otherwise dispose of, in whole or in part (each, a
“Transfer”) its interest in the Deferred Purchase Price Amount or the Contingent
Purchase Price (collectively, the “Buyer Obligations”), such Lessee will only
Transfer such Buyer Obligations to a Qualified Purchaser (it being understood
and agreed that any subsequent Transfers of such Buyer Obligations shall only be
made to a Qualified Purchaser).

(c) Each Lessee is acquiring the Buyer Obligations for its own account, for
investment purposes only and not with a view to distribute or resell such Buyer
Obligations in whole or in part.

(d) Each Lessee represents and warrants that it was offered the Buyer
Obligations through private negotiations, not through any general solicitation
or general advertising, or through any solicitation by a person not previously
known to such Lessee in connection with investments generally.

(e) Each Lessee has such knowledge and experience in financial and business
matters that it is capable of evaluating the merits and risks of its investment
in the Buyer Obligations and is able to bear such risks, and has obtained, in
its judgment, sufficient information from the Buyer or its authorized
representatives to evaluate the merits and risks of such investment. Each Lessee
has evaluated the risks of investing in the Buyer Obligations and has determined
that the Buyer Obligations is a suitable investment for it. Each Lessee can
afford a complete loss of the investment in the Buyer Obligations and can afford
to hold the investment in the Buyer Obligations for an indefinite period of
time.

(f) Assuming the correctness of the representations and agreements of the Buyer
in Section 7.2, if any Lessee would be an “investment company” under the
Investment Company Act but for the exceptions provided by section 3(c)(1) or
3(c)(7) thereof, then it hereby: (i) represents and warrants that it has
obtained the consent to its treatment as a Qualified Purchaser from the
appropriate beneficial owners of its securities in accordance with the
requirements of Section 2(a)(51)(C) of, and Rule 2a51-2 promulgated under, the
Investment Company Act; (ii) consents to the treatment of the Buyer as a
Qualified Purchaser; and (iii) represents and warrants that it has obtained the
consent to such treatment from the appropriate beneficial owners of its
securities in accordance with the requirements of Section 2(a)(51)(C) of, and
Rule 2a51-2 promulgated under, the Investment Company Act.

SECTION 7.2 Representations and Agreements of the Buyer. The Buyer makes the
representation and warranties in Section 7.2(a), (c), (d), (e) and (f) to the
Lessees as of the Lease Closing Date and makes the agreements in Section 7.2(b)
and (f) from the Lease Closing Date to the Final Settlement Date.

(a) Assuming the correctness of the representations and agreements of the
Lessees in Section 7.1, the Buyer represents that it is a Qualified Purchaser.

 

23



--------------------------------------------------------------------------------

(b) The Buyer understands and agrees that if in the future it decides to
Transfer any Device Lease, the Buyer will only Transfer such Device Lease to a
Qualified Purchaser (it being understood and agreed that any subsequent
Transfers of such Device Lease shall only be made to a Qualified Purchaser).

(c) The Buyer is acquiring the Device Leases for its own account, for investment
purposes only and not with a view to distribute or resell such Device Leases in
whole or in part.

(d) The Buyer represents and warrants that it was offered the Device Leases
through private negotiations, not through any general solicitation or general
advertising, or through any solicitation by a person not previously known to the
Buyer in connection with investments generally.

(e) The Buyer has such knowledge and experience in financial and business
matters that the Buyer is capable of evaluating the merits and risks of its
investment in the Device Leases and is able to bear such risks, and has
obtained, in the Buyer’s judgment, sufficient information from the Lessees or
their authorized representatives to evaluate the merits and risks of such
investment. The Buyer has evaluated the risks of investing in the Device Leases
and has determined that the Device Leases are a suitable investment for the
Buyer. The Buyer can afford a complete loss of the investment in the Device
Leases and can afford to hold the investment in the Device Leases for an
indefinite period of time.

(f) Assuming the correctness of the representations and agreements of the
Lessees in Section 7.1 and that the Senior Loan Lenders and the Senior
Subordinated Loan Creditor have obtained and given the consents described in
this Section 7.2(f) to the extent applicable to such Senior Loan Lenders and
Senior Subordinated Loan Creditor for purposes of this Section 7.2(f), if the
Buyer would be an “investment company” under the Investment Company Act but for
the exceptions provided by section 3(c)(1) or 3(c)(7) thereof, then the Buyer
hereby: (i) represents and warrants that it has obtained the consent to its
treatment as a Qualified Purchaser from the appropriate beneficial owners of its
securities in accordance with the requirements of Section 2(a)(51)(C) of, and
Rule 2a51-2 promulgated under, the Investment Company Act; (ii) consents to the
treatment of the Lessees as Qualified Purchasers; and (iii) represents and
warrants that it has obtained the consent to such treatment from the appropriate
beneficial owners of its securities in accordance with the requirements of
Section 2(a)(51)(C) of, and Rule 2a51-2 promulgated under, the Investment
Company Act.

ARTICLE VII

IMISCELLANEOUS

SECTION 8.1 Amendments, etc. No amendment or waiver of any provision of this
Agreement or consent to any departure by any Lessee therefrom shall in any event
be effective unless the same shall be in writing and signed by the Buyer and the
Lessee Representative and, if such amendment or waiver affects the obligations
of Guarantor or any of its Affiliates, Guarantor

 

24



--------------------------------------------------------------------------------

consents in writing thereto, and then any such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.

SECTION 8.2 No Waiver; Remedies. No failure on the part of the Buyer or any
Lessee to exercise, and no delay in exercising, any right, power or remedy
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, power or remedy hereunder preclude any other or further
exercise thereof or the exercise of any other right, power or remedy. The rights
and remedies herein provided are cumulative and not exclusive of any rights or
remedies provided by Law.

SECTION 8.3 Notices, Etc. The provisions of Section 21 of the MLS Intercreditor
Agreement shall apply as if fully set forth herein.

SECTION 8.4 Binding Effect; Assignment. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns. Each Lessee acknowledges that Buyer’s rights under this Agreement may
be assigned as collateral to the Collateral Agent for the benefit of the Finance
Parties, and Lessees consent to such assignments; provided that such assignment
shall neither release Buyer from the performance of its obligations under this
Agreement nor impair any Lessee’s rights under this Agreement. The parties
hereto agree that the Collateral Agent (and any of its assignees) is an intended
third-party beneficiary of this Agreement and is entitled to enforce the rights
of Buyer arising hereunder.

SECTION 8.5 Survival. The rights and remedies with respect to any breach of any
representation and warranty made by any Lessee or the Buyer pursuant to Article
IV and the provisions of Sections 8.4, 8.5, 8.6, 8.8, 8.9, 8.10, 8.11, 8.12 and
8.14 shall survive any termination of this Agreement.

SECTION 8.6 Costs and Expenses. Each party agrees to pay on demand all
reasonable and documented out-of-pocket costs and expenses incurred by the other
party in connection with the negotiation, preparation, execution and delivery of
any amendment of or consent or waiver under this Agreement (whether or not
consummated) requested by such party, or the enforcement of, or any actual or
reasonably claimed breach of, this Agreement, including reasonable and
documented accountants’, auditors’, consultants’ and attorneys’ fees and
expenses to any of such Persons and the reasonable and documented fees and
charges of any independent accountants, auditors, consultants or other agents
incurred in connection with any of the foregoing or in advising such Persons as
to their respective rights and remedies under this Agreement in connection with
any of the foregoing.

SECTION 8.7 Execution in Counterparts; Integration. This Agreement may be
executed in any number of counterparts and by the different parties in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which when taken together shall constitute one and the same
Agreement. Executed counterparts may be delivered electronically. This
Agreement, together with the other Transaction Documents, contains a final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter hereof and shall constitute the entire understanding among
the parties hereto with respect to the subject matter hereof, superseding all
prior oral or written understandings.

 

25



--------------------------------------------------------------------------------

SECTION 8.8 Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW, BUT WITHOUT REGARD TO ANY OTHER CONFLICT OF LAWS PROVISIONS
THEREOF.

SECTION 8.9 Waiver of Jury Trial. EACH LESSEE AND THE BUYER HEREBY EXPRESSLY
WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR
DEFEND ANY RIGHTS UNDER THIS AGREEMENT, ANY OTHER TRANSACTION DOCUMENT OR ANY
AMENDMENT, INSTRUMENT OR DOCUMENT DELIVERED OR WHICH MAY IN THE FUTURE BE
DELIVERED IN CONNECTION HEREWITH OR ARISING FROM ANY BANKING OR OTHER
RELATIONSHIP EXISTING IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER TRANSACTION
DOCUMENT AND AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A
COURT AND NOT A JURY.

SECTION 8.10 Consent to Jurisdiction; Waiver of Immunities. EACH LESSEE AND THE
BUYER HEREBY ACKNOWLEDGES AND AGREES THAT:

(a) IT IRREVOCABLY (i) SUBMITS TO THE JURISDICTION, FIRST, OF ANY UNITED STATES
FEDERAL COURT, AND SECOND, IF FEDERAL JURISDICTION IS NOT AVAILABLE, OF ANY NEW
YORK STATE COURT, IN EITHER CASE SITTING IN NEW YORK CITY, NEW YORK IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
TRANSACTION DOCUMENT, (ii) AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED ONLY IN SUCH NEW YORK STATE OR FEDERAL
COURT AND NOT IN ANY OTHER COURT, AND (iii) WAIVES, TO THE FULLEST EXTENT IT MAY
EFFECTIVELY DO SO, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING.

(b) TO THE EXTENT THAT IT HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM THE
JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER THROUGH SERVICE OR
NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID TO EXECUTION, EXECUTION
OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY, IT HEREBY IRREVOCABLY
WAIVES SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER OR IN CONNECTION WITH
THIS AGREEMENT.

SECTION 8.11 Confidentiality. Each party hereto agrees to comply with, and be
bound by, the confidentiality provisions of Section 20 of the MLS Intercreditor
Agreement as if they were set forth herein.

SECTION 8.12 No Proceedings. The provisions of Section 24.2 of the MLS
Intercreditor Agreement shall apply as if fully set forth herein.

SECTION 8.13 Severability. Any provisions of this Agreement that are prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of

 

26



--------------------------------------------------------------------------------

such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

SECTION 8.14 Lessee Representative.

(a) Each Lessee hereby irrevocably appoints and constitutes SLV- III LLC
(“Lessee Representative”) as its agent and attorney-in-fact to (i) provide all
notices and instructions to be given by the Lessees or any thereof under this
Agreement and the other Transaction Documents (and any notice or instruction
provided by Lessee Representative shall be deemed to be given by the applicable
Lessee and shall bind such Lessee), (ii) receive notices and instructions to be
given to the Lessees or any thereof under this Agreement and the other
Transaction Documents (and any notice or instruction provided to the Lessee
Representative shall be deemed to have been given to the applicable Lessee),
(iii) make payments required to be paid by the Lessees or any thereof Lessee
under this Agreement and the other Transaction Documents (and any payment made
by Lessee Representative shall be deemed to be paid by the applicable Lessee),
(iv) receive payments and disbursements to be made to the Lessees or any thereof
under this Agreement and the other Transaction Documents (and any payment made
to Lessee Representative shall be deemed to be paid to the applicable Lessee),
(v) grant any security interest required to be granted by any Lessee under the
Transaction Documents, including any security interest in the Servicer
Collection Accounts, and execute and deliver any deposit account control
agreement with respect to any such security interest granted by a Lessee in the
Servicer Collection Accounts or other deposit accounts in the name of any
Lessee, (vi) take such action on behalf of the Lessees as the Lessee
Representative deems appropriate to effectuate the sale and leaseback
arrangements contemplated under the Transaction Documents and to exercise such
other powers as are reasonably incidental thereto to carry out the purposes of
this Agreement and the other Transaction Documents (and any action by Lessee
Representative shall be deemed to be made by the applicable Lessee and shall
bind such Lessee) and (vii) execute and deliver any amendments, consents,
waivers or other instruments related to this Agreement and the other Transaction
Documents on behalf of the Lessees (and any such amendment, consent, waiver or
other instrument shall be binding upon and enforceable against such other Lessee
to the same extent as if made directly by such Lessee).

(b) Lessee Representative hereby accepts the appointment by the Lessees to act
as the agent and attorney-in-fact of the Lessees pursuant to this Section 8.14.
Lessee Representative shall ensure that the disbursement of any payments to any
Lessee paid to or for the account of Lessee Representative shall be paid to or
for the account of such Lessee.

(c) No resignation or termination of the appointment of Lessee Representative as
agent as aforesaid shall be effective, except after ten (10) Business Days’
prior written notice to the Buyer. If Lessee Representative resigns under this
Agreement, the Lessees shall be entitled to appoint a successor Lessee
Representative (which shall be a Lessee). Upon the acceptance of its appointment
as successor Lessee Representative hereunder, such successor Lessee
Representative shall succeed to all the rights, powers and duties of

 

27



--------------------------------------------------------------------------------

the retiring Lessee Representative and the term “Lessee Representative” shall
mean such successor Lessee Representative and the retiring or terminated Lessee
Representative’s appointment, powers and duties as Lessee Representative shall
be terminated.

[SIGNATURE PAGES FOLLOW]

 

28



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective duly authorized signatories, as of the date first above
written.

 

For and on behalf of each of:

SLV - I LLC

SLV - II LLC

SLV - III LLC

SLV - IV LLC

SLV - V LLC

SLV - VI LLC

SLV - VII LLC

SLV - VIII LLC

SLV - IX LLC

SLV - X LLC

SLV - XI LLC

SLV - XII LLC

SLV - XIII LLC

SLV - XIV LLC

SLV - XV LLC

SLV - XVI LLC

SLV - XVII LLC

SLV - XVIII LLC

SLV - XIX LLC

SLV - XX LLC

SLV - XXI LLC

SLV - XXII LLC, each a Lessee

By:

 

/s/ Stefan K. Schnopp

Name:

 

Stefan K. Schnopp

Title:

 

Director

SLV-III LLC, as Lessee Representative

By:

 

/s/ Stefan K. Schnopp

Name:

 

Stefan K. Schnopp

Title:

 

Director



--------------------------------------------------------------------------------

MOBILE LEASING SOLUTIONS, LLC

as Buyer

By:

 

/s/ Jeffrey P. Krisel

Name

 

Jeffrey P. Krisel

Title:

 

President